              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA             :   Crim. No. 1:12-cr-181
                                     :
                                     :
                  v.                 :
                                     :
                                     :
ROBERT G. BARD                       :   Judge Sylvia H. Rambo

                               ORDER

     For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED that Bard’s second amended motion under 28 U.S.C. §

2255 is DENIED.



                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge

Dated: November 19, 2018
